The opinion of the court was delivered by
Bennett, J.
This case was properly dismissed. The writ was-dated in April, 1855, and made returnable to the June Term of the county court next thereafter, but not served until December, 1855; and was, in point of fact, returned to the January Term of the county court, 1856, and then entered upon the' docket of said-court.
The proceedings are irregular upon the face of them, and there can be no intendment by which the irregularity can be cui'ed. The' process is no notice to the defendants to appear at the January Term of the county court, 1856; and the appearance of the de^' fendants, for the purpose of having the process dismissed on account of such irregularity, cannot constitute a waiver of ih
Judgment affirmed.